Martin, J.
delivered the opinion of the court. The petitioner procured an injunction, to stay proceedings on a writ of seizure and sale, obtained by the defendant, as overseer of the roads, against a tract of land of the petitioner, for the payment of sundry repairs made to his levee, in consequence of his neglect to have them done, according to the regulations of the police jury. The injunction was made perpetual, on the ground that the writ of seizure and sale having issued out of the district court, while the law authorized the parish judge alone to issue it. The defendant appealed.
By the act of 1807, 1 Moreau’s Digest,650. the parish judge is authorized to compel pay*226ment, in a case like the present, by seizure - , . , and sale of the land.
By the Code of Practice, the jurisdiction of parish courts is stated to extend to all cases, in which the matter in dispute exceeds in value the sum of three hundred dollars.
By the act of 1828, p, 128, overseers of the roads, in a case like the present, may obtain a writ of seizure and sale, from a competent judge, and district judges are authorised to issue the writ, when required, against a parish judge.
By a late act in 1829, posterior to the issuing of the writ in this case, parish judges are authorized to issue similar writs against defaulting planters.
As the writ of seizure and sale, against the petitioner, was for a sum of upwards of a thousand dollars, the appellant’s counsel has urged, the parish judge was not the competent judge, spoken of in the act of 1828, as the Code of Practice, by limiting the jurisdiction of parish courts to the sum of three hundred dollars, repealed so far the act of 1828, and there the competent judge was that of the district.
The appellee’s counsel has urged, that the special provision of the act of 1807 was not *227repealed by the Code of Practice’s general provision; that the latter code has no negative expressions.
The parish court is the only competent tribunal to issue orders of seizure and sale for the payment of re. pairs done upon roads and levees Their power in this regard under the act of 1807, is not affected by the enactments of the Code of Practice limiting their jurisdiction to cases not exceeding three hundred dollar*.
We think the authority given by the act of 1807, to enter into contracts for works to be done on levees, and issue writs of seizure and sale, to compel payment from defaulting planters, is personal to the judge, and to be exercised out of court. Hence we conclude, it is not affected by the restriction of the jurisdiction of parish courts, by the Code of Practice.
If the authority, in .case of works of more than three hundred dollars in value, was taken by the code from the parish judge, it was not placed elsewhere, and must have ceased to exist any where But the legislature, in the act of 1828, contemplated the authority as still existing, for it authorizes overseers of roads to obtain the writs of seizure from the competent authority, and this competent authority must be the parish, not the district judge, to whom it never was given, and to whom it was then given in particular cases, viz. against defaulting parish judges ; which raises a very strong presumption, they had not in other cases.
*228The act of 1829, appears to us a mere de- . ‘ claratory act, intended to remove every possible doubt.
We conclude, that the writ of seizure and sale was, in the present case, improperly issued by the district judge, and the injunction was therefore properly granted, and made perpetual.
It is therefore ordered adjudged and decreed, that the judgment of the district court be affirmed with costs.